Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The April 21, 2021 amendment is not in proper format. Deletions are shown in double brackets instead of single brackets and additions (the claims that are not part of the original patent) are not underlined. The following makes no changes to the language of the April 21, 2021 amendment but shows the claims in proper format. 

1.    (Amended) A cutter head assembly comprising:
a drive shaft having a longitudinal axis and made of steel, said drive shaft having an outer surface formed with a plurality of first positioning sections;
a blade carrier sleeved and retained on said drive shaft, said blade carrier having a length extending parallel to the longitudinal axis, being made of aluminum alloy, and including a plurality of second positioning sections respectively communicating with said first positioning sections;
a blade unit disposed on said blade carrier [and surrounding the longitudinal axis]; and
a plurality of positioning members fixed between said drive shaft and said blade carrier, each of said positioning members being disposed between one of said first positioning sections and a corresponding one of said second positioning sections to prevent rotational displacement of said blade carrier relative to said drive shaft;
wherein each of said positioning members is configured as a rod extending parallel to the longitudinal axis, each of said first positioning sections being configured as an inner engaging groove extending along the length of said drive shaft, each of said second positioning sections being configured as an outer engaging groove extending along the length of said blade 

2.    (Amended) The cutter head assembly as claimed in claim 1, wherein said blade carrier includes a plurality of spaced-apart fastening holes [surrounding said drive shaft], and said blade unit includes a plurality of cutting blades each of which has at least one through hole communicating with a respective one of said fastening holes.

3.(Original) The cutter head assembly as claimed in claim 2, further comprising a plurality of fastening members each of which extends through said at least one through hole of one of said cutting blades and engages threadedly and detachably a corresponding one of said fastening holes to fasten each of said cutting blades to said blade carrier.

4.    (Original) The cutter head assembly as claimed in claim 3, wherein each of said cutting blades includes a blade body having said at least one through hole, and at least one cutting edge formed on a longitudinal side of said blade body, and wherein a distance along the longitudinal axis of said drive shaft and between said cutting edges of two adjacent ones of said cutting blades that are circumferentially spaced apart from each other is smaller than a length of each of said cutting edges along the longitudinal axis.

5.    (Original) The cutter head assembly as claimed in claim 4, wherein each of said cutting blades includes one said cutting edge formed on the longitudinal side of said blade body, said blade body has one said through hole, and each of said fastening members extends through said through hole of one of said cutting blades and engages a corresponding one of said fastening holes.



7.    (Amended) A cutter head assembly comprising:
a drive shaft having a longitudinal axis and made of steel, said drive shaft having an outer surface formed with a plurality of first positioning sections;
a blade carrier sleeved and retained on said drive shaft, said blade carrier having a length extending parallel to the longitudinal axis, being made of aluminum alloy, and
including a plurality of second positioning sections respectively communicating with said first positioning sections;
a blade unit disposed on said blade carrier [and surrounding the longitudinal axis]; and
a plurality of positioning members fixed between said drive shaft and said blade carrier, each of said positioning members being disposed between one of said first positioning sections and a corresponding one of said second positioning sections to prevent rotational displacement of said blade carrier relative to said drive shaft;
wherein each of said positioning members is configured as a threaded bolt, each of said first positioning sections being configured as a through hole extending through said drive shaft and having a large-diameter portion and a small-diameter portion opposite to and communicating with said large-diameter portion, each of said second positioning sections communicating with said small-diameter portion of the respective one of said first positioning sections, each of said positioning members extending through said large-diameter portion of one of said first positioning sections and fixedly engaging said small-diameter portion of said 

8.    (Original) The cutter head assembly as claimed in claim 7, further comprising a plurality of fastening members for fastening said cutting blades to said blade carrier, said blade carrier further including a plurality of fastening holes respectively communicating with said large-diameter portions of said first positioning sections, each of said fastening members extending through one of said fastening holes and fixedly engaging said large-diameter portion of a corresponding one of said first positioning sections.

9.    (Amended) The cutter head assembly as claimed in claim 8, further comprising a plurality of pressing members fastened to said blade carrier, said blade carrier further including a plurality of spaced-apart fastening holes and a plurality of spaced-apart main fixing holes [surrounding the longitudinal axis], said blade unit including a plurality of cutting blades each of which is disposed between said blade carrier and a corresponding one of said pressing members, each of said cutting blades having a plurality of through holes respectively communicating with said main fixing holes, each of said pressing members including a plurality of [threaded] holes corresponding to said fastening holes, and a plurality of auxiliary fixing holes corresponding to said main fixing holes.

10.    (Original) The cutter head assembly as claimed in claim 9, further comprising a plurality of fixing members each of which is disposed between one of said cutting blades and a corresponding one of said pressing members, each of said fixing members having one end extending through one of said through holes into a corresponding one of said main fixing holes, and an opposite end extending into a corresponding one of said auxiliary fixing holes to fix each of said cutting blades to said blade carrier.

11.    (Original) The cutter head assembly as claimed in claim 10, wherein said drive shaft has a circular cross section.

12.    (Original) The cutter head assembly as claimed in claim 10, wherein said drive shaft has a four-sided cross section.

13-50. (Canceled)

51. (New) A cutter head assembly comprising:
a drive shaft having a longitudinal axis and made of a first metal, said drive shaft having an outer surface formed with a plurality of first positioning sections;
a blade carrier sleeved and retained on said drive shaft, said blade carrier having a length extending parallel to the longitudinal axis, being made of a second metal different from said first metal, and including a plurality of second positioning sections respectively communicating with said first positioning sections;
a blade unit disposed on said blade carrier; and
a plurality of positioning members fixed between said drive shaft and said blade carrier, each of said positioning members being disposed between one of said first positioning sections and a corresponding one of said second positioning sections to prevent rotational displacement of said blade carrier relative to said drive shaft;
wherein each of said positioning members is configured as a rod extending parallel to the longitudinal axis, each of said first positioning sections being configured as an inner engaging groove extending along the length of said drive shaft, each of said second positioning sections being configured as an outer engaging groove extending along the length of said blade carrier, each of said positioning members being fixedly disposed between one of said first positioning sections and a corresponding one of said second positioning sections.

52.    (New) The cutter head assembly as claimed in claim 51, wherein said blade carrier includes a plurality of spaced-apart fastening holes, and said blade unit includes a plurality of cutting blades each of which has at least one through hole communicating with a respective one of said fastening holes.

53.    (New) The cutter head assembly as claimed in claim 52, further comprising a plurality of fastening members each of which extends through said at least one through hole of one of said cutting blades and engages threadedly and detachably a corresponding one of said fastening holes to fasten each of said cutting blades to said blade carrier.

54.    (New) The cutter head assembly as claimed in claim 53, wherein each of said cutting blades includes a blade body having said at least one through hole, and at least one cutting edge formed on a longitudinal side of said blade body, and wherein a distance along the longitudinal axis of said drive shaft and between said cutting edges of two adjacent ones of said cutting blades that are circumferentially spaced apart from each other is smaller than a length of each of said cutting edges along the longitudinal axis.

55.    (New) The cutter head assembly as claimed in claim 54, wherein each of said cutting blades includes one said cutting edge formed on the longitudinal side of said blade body, said blade body has one said through hole, and each of said fastening members extends through said through hole of one of said cutting blades and engages a corresponding one of said fastening holes.

56.    (New) The cutter head assembly as claimed in claim 54, wherein said blade body of each of said cutting blades is elongated and extends parallel to the longitudinal axis, each of said cutting blades including a plurality of said cutting edges formed on the longitudinal side of said blade body, and further including a plurality of spacer sections each of which is disposed between two adjacent ones of said cutting edges.

57.    (New) The cutter head assembly as claimed in claim 51, wherein said drive shaft and said blade carrier are in direct contact at an interface, each of said plurality of positioning members penetrate said interface.

58.    (New) The cutter head assembly of Claim 52, wherein an outer surface of said blade carrier comprises a first plane extending in a direction parallel to said longitudinal axis and a second plane unparalleled to said first plane.

59.    (New) The cutter head assembly of Claim 58, wherein each of said cutting blade comprises:
a back surface conforming with said first plane; and a sidewall conforming with said second plane.

60.    (New) The cutter head assembly of Claim 54, wherein said blade carrier comprises a recessed area proximal to each of said cutting edge and extending in a direction parallel to said longitudinal axis.

61.    (New) A cutter head assembly comprising:
a drive shaft having a longitudinal axis and made of a first metal, said drive shaft having an outer surface formed with a plurality of first positioning sections;
a blade carrier sleeved and retained on said drive shaft, said blade carrier having a length extending parallel to the longitudinal axis, being made of a second metal different from said first metal, and including a plurality of second positioning sections respectively communicating with said first positioning sections;
a blade unit disposed on said blade carrier; and
a plurality of positioning members fixed between said drive shaft and said blade carrier, each of said positioning members being disposed between one of said first positioning sections and a corresponding one of said second positioning sections to prevent rotational displacement of said blade carrier relative to said drive shaft;
wherein each of said positioning members is configured as a threaded bolt, each of said first positioning sections being configured as a through hole extending through said drive shaft and having a large-diameter portion and a small-diameter portion opposite to and communicating with said large-diameter portion, each of said second positioning sections communicating with said small-diameter portion of the respective one of said first positioning sections, each of said positioning members extending through said large-diameter portion of one of said first positioning sections and fixedly engaging said small-diameter portion of said one of said first positioning sections and a corresponding one of said second positioning sections.

62. (New) The cutter head assembly as claimed in claim 61, further comprising a plurality of fastening members for fastening said cutting blades to said blade carrier, said blade carrier further including a plurality of fastening holes respectively communicating with said large-diameter portions of said first positioning sections, each of said fastening members extending through one of said fastening holes and fixedly engaging said large-diameter portion of a corresponding one of said first positioning sections.

63. (New) The cutter head assembly as claimed in claim 62, further comprising a plurality of pressing members fastened to said blade carrier, said blade carrier further including a plurality of spaced-apart fastening holes and a plurality of spaced-apart main fixing holes, said blade unit including a plurality of cutting blades each of which is disposed between said blade carrier and a corresponding one of said pressing members, each of said cutting blades having a plurality of through holes respectively communicating with said main fixing holes, each of said pressing members including a plurality of holes corresponding to said fastening holes, and a plurality of auxiliary fixing holes corresponding to said main fixing holes.

64.    (New) The cutter head assembly as claimed in claim 63, further comprising a plurality of fixing members each of which is disposed between one of said cutting blades and a corresponding one of said pressing members, each of said fixing members having one end extending through one of said through holes into a corresponding one of said main fixing holes, and an opposite end extending into a corresponding one of said auxiliary fixing holes to fix each of said cutting blades to said blade carrier.

65.    (New) The cutter head assembly as claimed in claim 61, wherein said drive shaft has a circular cross section.

66.    (New) The cutter head assembly as claimed in claim 61, wherein said drive shaft has a four-sided cross section.

67.    (New) The cutter head assembly as claimed in claim 61, wherein said drive shaft and said blade carrier are in direct contact at an interface, each of said plurality of positioning members penetrates said interface.

68.    (New) The cutter head assembly as claimed in claim 61, wherein said blade unit comprises a plurality of cutting blades in direct contact with an outer surface of said blade carrier, each of said cutting blades includes one cutting edge.

69.    (New) The cutter head assembly of Claim 68, wherein said outer surface of said blade carrier comprises a first plane extending in a direction parallel to said longitudinal axis and a second plane unparalleled to said first plane.

70.    (New) The cutter head assembly of Claim 69, wherein each of said cutting blade comprises:
a front surface facing away from the blade carrier; a back surface conforming with said first plane; and a sidewall conforming with said second plane.

70.    (New) The cutter head assembly of Claim 68, wherein said blade carrier comprises a recessed area proximal to each of said cutting edge and extending in a direction parallel to said longitudinal axis.

71.    (New) The cutter head assembly of Claim 69, wherein said plurality of positioning members comprises a first positioning member, said first positioning member has an end pointing toward said first plane.

72.    (New) The cutter head assembly of Claim 71, wherein said first positioning member extends in a direction perpendicular to said first plane.

73.    (New) The cutter head assembly of Claim 71, further comprising a first fastening member in direct contact with one of said cutting blades.

74.    (New) The cutter head assembly of Claim 73, wherein said first fastening member is a threaded bolt.

75.    (New) The cutter head assembly of Claim 73, wherein said first fastening member has an orientation relative to said longitudinal axis identical to an orientation of said first positioning member relative to said longitudinal axis.

76.    (New) The cutter head assembly of Claim 73, wherein said first fastening member is apart from said first positioning member.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended so that the new claims claim the same structure of the original patented independent claims with the difference of claiming the drive shaft and the blade carrier being made from dissimilar metals instead of steel and an aluminum alloy, respectively. The claims were not originally allowed due to the specific metals used, so the new claims are allowable for the same reasons as presented during the original prosecution of the ‘347 application. The prior art applied in this reissue application fails to show a drive shaft and blade carrier of dissimilar metals with the specifics of the carrier and positioning members as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:  /JAK/ /E.D.L/                             SPRS, Art Unit 3993